        Case 2:19-cr-20042-CM-JPO Document 1 Filed 07/09/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS
                                 (Kansas City Docket)

UNITED STATES OF AMERICA,

                         Plaintiff,

      v.                                               Case No. 19-CR-20042-01-CM/JPO

CHRISTOPHER ROSSMAN,

                         Defendant.



                                      INFORMATION

       The United States Attorney charges that:

                                            COUNT 1

       On or about September 9, 2016, in the District of Kansas, the defendant,

                                 CHRISTOPHER ROSSMAN,

knowingly possessed at least one matter which contained any visual depiction of a minor that had

been mailed, or had been shipped or transported using any means or facility of interstate and

foreign commerce or in or affecting interstate and foreign commerce, or which was produced using

materials which had been mailed and so shipped and transported by any means including by

computer, and the production of such visual depictions involved the use of a minor engaging in

sexually explicit conduct as defined in Title 18, United States Code, Section 2256, and such visual

depictions were of such conduct.

       This was in violation of Title 18, United States Code, Section 2252(a)(4)(B).

                                FORFEITURE ALLEGATION

       1.      The allegations contained in Count 1 of the Information are hereby realleged and

incorporated by reference for the purpose of alleging forfeitures pursuant to Title 18, United States

Code, Section 2253, and Title 28, United States Code, Section 2461(c).
        Case 2:19-cr-20042-CM-JPO Document 1 Filed 07/09/19 Page 2 of 3




       2.      Upon conviction of the offense identified in Count 1, the defendant,

                                 CHRISTOPHER ROSSMAN,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 2253 and Title

28, United States Code, Section 2461(c), any property that was used and intended to be used to

commit and to facilitate the commission of the offenses stated in Count 1. Such property

includes:

   •   Samsung Galaxy Model: SM-T813 with case.



                                                      s/Stephen R. McAllister
                                                      STEPHEN R. MCALLISTER
                                                      United States Attorney
                                                      District of Kansas
                                                      500 State Avenue, Suite 360
                                                      Kansas City, Kansas 66101
                                                      (913) 551-6730
                                                      (913) 551-6541 (fax)
                                                      Stephen.McAllister@usdoj.gov
                                                      Ks. S. Ct. No. 15845



(It is requested that trial of the above captioned case be held in Kansas City, Kansas.)
       Case 2:19-cr-20042-CM-JPO Document 1 Filed 07/09/19 Page 3 of 3




PENALTIES:

Ct. 1: 18 U.S.C. § 2252(a)(4)(B)
       Possession of Child Pornography

      #      NMT 10 Years Imprisonment
      #      NLT 5 Years and NMT Life of Supervised Release
      #      NMT $250,000 Fine
      #      $100 Special Assessment
      #      $5,000 JVTA Assessment
      #      Forfeiture Allegation
